FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                               September 15, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT


    GLORY JOHNSON-STANTON,

                Plaintiff-Appellant,
                                                        No. 10-4221
    v.                                        (D.C. No. 1:09-CV-00046-DAK)
                                                         (D. Utah)
    MANAGEMENT AND TRAINING
    CORPORATION,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before MURPHY, ANDERSON, and HARTZ, Circuit Judges.



         In this employment discrimination case, Glory Johnson-Stanton appeals

pro se from the district court’s order granting Management and Training

Corporation’s (MTC’s) motion for summary judgment. We have jurisdiction

under 28 U.S.C. § 1291, and we AFFIRM.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                  B ACKGROUND

      Ms. Johnson-Stanton worked for MTC for twenty-eight years, until “her

GED/ESL Senior Instruction position was eliminated effective May 31, 2007[,] as

part of a reduction in force action.” R. at 17. She retained counsel and sued

MTC in April 2009, alleging that she had been terminated in violation of Title VII

because of her “race (African American) and national origin (African American).”

Id.

      MTC sought summary judgment, arguing that Ms. Johnson-Stanton’s claims

were either time-barred or failed on the merits. After obtaining two extensions of

time to file an opposition, Ms. Johnson-Stanton’s attorney joined with MTC in a

“Stipulation to Submit MTC’s Motion for Summary Judgment for Decision

Without Opposition from Plaintiff.” Id. at 474. Specifically, the stipulation

provided that Ms. Johnson-Stanton had “chosen not to oppose MTC’s Motion or

to oppose the entry of any of the relief sought in MTC’s Motion based on the

record supporting MTC’s Motion.” Id. at 475.

      The district court granted MTC summary judgment, and

Ms. Johnson-Stanton appealed pro se.

                                   D ISCUSSION

      “We review de novo the district court’s grant of summary judgment.”

Fredericks v. Jonsson, 609 F.3d 1096, 1098 (10th Cir. 2010). “Summary

judgment is appropriate when there is no genuine issue of material fact and the

                                        -2-
movant is entitled to judgment as a matter of law.” McCarty v. Gilchrist,

646 F.3d 1281, 1284-85 (10th Cir. 2011).

      Ms. Johnson-Stanton does not assert that summary judgment is unsupported

by the facts or law. Instead, she argues that her attorney was “incompeten[t]” and

failed “to properly represent [her] in the case against MTC.” Aplt. Br. at 7, 8.

She states that she terminated her attorney after he and MTC filed the stipulation,

and that after the district court entered summary judgment, she notified the court

“concerning the behavior of [her] attorney,” but was told to contact the Utah State

Bar. Id. at 7.

      Ms. Johnson-Stanton presents a claim of ineffective assistance of counsel.

“The general rule in civil cases is that the ineffective assistance of counsel is not

a basis for appeal or retrial.” Nelson v. Boeing Co., 446 F.3d 1118, 1119

(10th Cir. 2006); cf. id. at 1120 (recognizing that “the only context in which

courts have recognized a constitutional right to effective assistance of counsel in

civil litigation is in immigration cases”). “If a client’s chosen counsel performs

below professionally acceptable standards, with adverse effects on the client’s

case, the client’s remedy is not reversal, but rather a legal malpractice lawsuit

against the deficient attorney.” Id. at 1119. 1




1
      We express no opinion on the representation of Ms. Johnson-Stanton’s
counsel.

                                           -3-
Accordingly, the judgment of the district court is AFFIRMED.


                                           Entered for the Court



                                           Michael R. Murphy
                                           Circuit Judge




                                -4-